Citation Nr: 0621998	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  05-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  The veteran was awarded the VSM with the Bronze 
Service Star and Rifle Marksman medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision in which the 
RO denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  The veteran filed a 
notice of disagreement (NOD) in May 2003 and the RO issued a 
statement of the case (SOC) in March 2004.  The veteran filed 
a substantive appeal (to Board of Veterans' Appeals) in April 
2004.  The RO issued a supplemental SOC (SSOC) in January 
2005.

The Board notes that in the January 2005 SSOC, the RO 
provided a 60-day extension for the veteran's appellate 
rights.  In March 2005, the veteran responded to the January 
2005 SSOC, and the RO accepted the response as a substantive 
appeal in lieu of a VA Form 9 with a five-day allowance 
considered.  See 38 C.F.R. §§ 20.302 (b) and (c).  The Board 
accepts jurisdiction of the claim on appeal.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre- existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 dB 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).  

Initially, the Board notes, as the RO did, that the veteran's 
service medical records reflect no specific complaints, 
findings, or diagnosis of bilateral hearing loss.  A May 1969 
"REFRAD" examination report reflects that his ears and 
eardrums were clinically evaluated as normal, and the 
appellant denied having any relevant ear symptoms in an 
accompanying "report of medical history." 

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993), 38 U.S.C.A. § 
1154 (West 2002).

The veteran's DD Form 214 listed his most significant duty 
assignment as 1st BN, 18th ARTY.  In various documents of 
record, the veteran reported a history of noise exposure 
during military service.  In his September 2003 statement in 
support of claim, he contended that he was assigned to the 
artillery in Viet Nam (RVN) operating a Hauser from his right 
side.  He further denied hazardous noise exposure in post-
service employment or his personal life.

March 1981 private medical reports show complaints of ringing 
in the ears, no complaint of hearing loss, and removal of a 
large amount of cerumen.  Medical reports from P. Martin, M. 
D., dated from May 2003 to February 2004, note sensorineural 
hearing loss (SNHL), but none of the reports provide pure 
tone thresholds in decibels that indicated an actual hearing 
loss disability (in accordance with the requirements of 38 
C.F.R. § 3.385).

In his February 2004 report, Dr. Martin stated that the 
veteran's audiometric evaluation revealed a fairly 
significant hearing loss, especially above 3000 Hz with a 
profound hearing loss in the high frequencies and 
approximately a 25 dB hearing loss in the 250 to 2000 Hz 
frequencies.  He opined that the veteran's SNHL may have been 
secondary to his history of noise and gunfire exposure during 
the Vietnam conflict.  

In this case, given the veteran's documented artillery 
assignment in service and likely associated noise exposure, 
the objective evidence indicating possible current hearing 
loss disability, and opinion providing a possible nexus 
between the two, the Board finds that further development of 
both claims is warranted.  See 38 U.S.C.A. § 5103A (West 
2002).  Specifically, the RO should ascertain whether the 
veteran has current hearing loss disability of either or both 
ears (through audiometry and speech discrimination testing), 
as well as obtain a medical addressing the relationship, if 
any, between any such currently diagnosed disability and 
likely in-service noise exposure.  

Hence, the RO should arrange for the veteran to undergo VA 
examination by an otolaryngologist (ear, nose and throat 
specialist) at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy (ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In this case, the 
claims file includes VA treatment records from the Syracuse 
VA Medical Center (VAMC) and Cortland VA Community Based 
Outpatient Clinic (COBC) (Cortland COBC), dated up to March 
2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records from the Syracuse 
VAMC and the Cortland COBC since March 2004, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
the claim on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A §§ 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§  5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005) .  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Syracuse VAMC and the Cortland COBC all 
outstanding pertinent records of relevant 
evaluation and/or treatment of the 
veteran's hearing, from March 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  

The RO should ask the appellant to submit 
all pertinent evidence in his possession 
that is not already of record, and 
explain the type of evidence that it is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, the efforts that were made 
to obtain them, and describe the further 
action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination by 
an otolaryngologist (ear, nose, and 
throat physician) at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry, and speech discrimination 
testing, for each ear) should be 
accomplished and all clinical findings 
should be reported in detail.  

With respect to each ear, the examiner 
should specifically indicate whether the 
veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz of 40 dB or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hz of 26 dB or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent.).

With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability is medically related to the 
veteran's active military service, to 
include likely noise exposure associated 
with his assignment to an artillery unit.  
In rendering the requested opinion, the 
physician should specifically consider 
and address the February 2004 statement 
by P. Martin, M. D., that the veteran's 
SNHL may be secondary to his history of 
noise and gunfire exposure during the 
Vietnam conflict.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
entitlement to service connection for 
bilateral hearing loss in light of all 
pertinent evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


